Name: Commission Regulation (EC) No 2486/94 of 14 October 1994 establishing the supply balance for the Azores and Madeira in products of the eggs and poultrymeat sectors for the 1994/95 marketing year and amending Regulation (EEC) No 1726/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  animal product;  agricultural activity
 Date Published: nan

 No L 265/10 Official Journal of the European Communities 15. 10. 94 COMMISSION REGULATION (EC) No 2486/94 of 14 October 1994 establishing the supply balance for the Azores and Madeira in products of the eggs and poultrymeat sectors for the 1994195 marketing year and amending Regulation (EEC) No 1726192 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 726/92 (3), as last amended by Regulation (EC) No 1 593/94 (4), fixes for the period 1 July 1992 to 30 June 1993 the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the poten ­ tial for production in the Azores and Madeira ; whereas the period covered by the supply balance has been limited to three months and to the quantities provided for in the Annex to Regulation (EC) No 1593/94 pending additional information to be provided by the Member State ; Whereas, in view of supplementary information supplied by the competent authorities, and in order to ensure continuity of the specific supply arrangements, the quan^' tities of parent or grandparent chicks and hatching eggs should be established for the period 1 July 1994 to 30 June 1995 at the total quantities for this period laid down in the Annex to this Regulation and the amount of aid should be adjusted to current supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1726/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p . 1 . (2) OJ No L 180, 23. 7. 1993, p . 26 . (3) OJ No L 179, 1 . 7. 1992, p. 99. (4) OJ No L 167, 1 . 7. 1994, p. 27. 15. 10. 94 No L 265/11Official Journal of the European Communities ANNEX PART 1 Supply in the Azores of breeding material originating in the Community (or the period 1 July 1994 to 30 June 199S (ECU/100 units) CN code Description of the goods Quantity Aid ex 0105 11 Parent or grandparent stock chicks (') 20 000 11 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (') 100 000 3,00 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100). PART 2 Supply in Madeira of breeding material originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/100 units) CN code Description of the goods Quantity Aid ex 0105 11 Parent or grandparent stock chicks (') 360 000 4,20 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (') . 1 60 000 3,00 (') In accordance with the definition provided for in Article 1 of Regulation (EEC) No 2782/75.